On petition for a rehearing.
Perkins, J.
An earnest petition, for a rehearing has been filed in this cause, in which it is insisted, that a contract of guaranty is not assignable at common law.
We concede that there is a conflict of authorities on this point. The form of the guaranty in this, case will be noticed. It is upon the note. It is addressed to no particular person. The endorsement transferring the paper is below the guaranty, and is not limited to the note, but is in these words : “ Pay to the order of Merchants Bank, of Watertown, New York.” It is plain enough that this assignment was intended to transfer the note and .guaranty — the entire instrument. The entire instrument was delivered to the assignee.
While the general doctrine may be admitted to be, that contracts of guaranty are not assignable at common law, yet there are respectable authorities that a guaranty written upon a negotiable note or bill, addressed to no par*356ticular person, partakes of the negotiable quality of said bill or note, and that any person having the legal instrument takes, in like manner, the incident. McLaren v. Watson’s Ex’rs, 26 Wend. 425 ; Cooper v. Dedrick, 22 Barb. 516; Webster v. Cobb, 17 Ill. 459, and cases cited. This is regarded by Story and Daniel as the better doctrine. Story-Bills of Exchange, 4th ed., sec. 458; 2 Daniel Negotiable Instruments, sec. 1777.
Original opinion filed at November Term, 1877.
Opinion on petition filed at May Term, 1878.
"Were it necessary to the decision of this case, we should hold the same doctrine; but contracts of guaranty generally were assignable in equity, though not at law. Story Bills of Exchange, sec. 457; Arents v. The Commonwealth, 18 Grat. 750. In Edwards Bills and Notes, 219, it is said, that “ A contract of guaranty, though endorsed upon a negotiable note and drawn in general terms warranting its collection, is not of itself negotiable; because the statute making promissory notes negotiable is not extended to any other instrument relating to the note.”
This question arose in The First National Bank, etc., v. Carpenter, 41 Iowa, 518, in which the court, after referring generally to the subject, dispose of the question in the case as follows: “ But, under our statutes, this and every other kind of contract is assignable. * * *
And the assignee may sue thereon in his own name.”
So the code of this State, which is similar to that of Iowa, has solved the controverted question for us.
A contract of guaranty is assignable under our code. Fletcher v. Piatt, 7 Blackf. 522; Patterson v. Crawford, 12 Ind. 241; Splahn v. Gillespie, 48 Ind. 397. See Harper v. Pound, 10 Ind. 32.
No points were made as to joinder of causes of action, or as to the parties to this appeal, or as to the jurisdiction over them of the court. See Luark v. Malone, 34 Ind. 444, on p. 447.
The petition for a rehearing is overruled, with costs.